DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on the 16th of December, 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments (see pages 9-15), filed on the 16th of December, 2021, with respect to the rejection(s) of Claims 1, 3, 4, 7, 9, 11, 12, 15, 17, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2016/0132310 A1 to Koushik et al. (Koushik), in view of Publication No.: US 2019/0174366 A1 to Susitaival et al. (Susitaival), Claims 6 and 14 under 35 U.S.C. 103 as being unpatentable over Koushik in view of Susitaival and further in view of Publication No.: US 2019/0372837 A1 to Yang et al. (Yang), Claims 5 and 13 under 35 U.S.C. 103 as being unpatentable over Koushik in view of Susitaival and further in view of Publication No.: US 2016/0150575 A1 to Andersen et al. (Andersen), Claims 8 and 16 under 35 U.S.C. 103 Koushik in view of Susitaival and further in view of Publication No.: US 2019/0058656 A1 to Gundersen et al. (Gundersen) and Claims 2, 10 and 18 under 35 U.S.C. 103 as being unpatentable over Koushik in view of Susitaival and further in view of Publication No.: US 2018/0285977 A1 to Cleary et al. (Cleary)have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed.  Independent Claims 1, 9 and 17 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station including the virtualized applications, wherein the first base station is associated with a first coverage area; providing instructions to operate the applications on the virtualized applications on the virtualized instance for the mobile device based on user-generated input received from a graphical user interface of the mobile device; detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network; determining a first latency associated with the first edge cloud network and determining a second latency associated with the second edge cloud network; and in response to determining the second latency is less than the first latency, transferring the virtual instance for the mobile device to the second edge cloud network including the virtualized applications’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463